DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-3, 6-10, 13, 15-18, 22 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Specification
The disclosure is objected to because of the following informalities: [0052] mentions that the hypotube is both element 16 and 18, where element 16 is already associated with the support member. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer tubing (of claim 22) and the second support member (of claims 6-7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-10, 13, 15-18, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “An electrophysiology catheter configured for use with a catheter having a balloon and a lumen extending longitudinally through the balloon”. It is unclear if the EP catheter is what includes the balloon and interior lumen or not, given how the Applicant is arguing. This is further compounded by the fact that in line four of claim 22 “the catheter” is mentioned and based on context is likely the wrong catheter of the two (EP catheter and the catheter including a balloon), which ultimately creates an antecedent basis issue. For purposes of prosecution it is being assumed everything after “comprising” in line three is part of the EP catheter and not the second catheter claimed.
Claims 2-4 recite a hypotube, however it is unclear if the hypotube is part of the shaft itself or a second component within or over the shaft (the shaft is a structural physical component and is being treated as such). The hypotube is shown  as the proximal portion of the shaft as per Figure 8, however as claimed it is read as its own structure (hypotubes are common components found within catheters for anchoring various wires).
Claims 3, 6-8, 13, and 17 recites the limitation "the shaft" in lines two for claims 3, 6, 8, 13, 17 (in line three for claim 7). The other dependent claims refer to the same component as “the elongated shaft”, where either option is acceptable however consistency is required.  
Claims 6-7 recite a second support member, which based on the original disclosure is the surface that the ring electrodes are placed upon (as per Figure 8 (only place it is shown). This is confusing as the outer tuber is already claimed which has the electrodes placed upon it.
Claims 4, 6-7, 15, and 22 recites the limitation "the preformed support member" or “the support member” or “the elongated support member”. The terms all refer to the same element, and any version is acceptable after the initial performed elongated support member is introduced, however the terminology must remain consistent as it reads as if there are multiple support members. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8-10, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drysen US Patent 7,274,957 (hereinafter Drysen)  in view of Koblish et al. US Patent 8,725,228 (hereinafter Koblish) and in further view of Esguerra et al. US Publication 2012/02172703 (hereinafter Esguerra). 
Regarding claim 22, Drysen discloses an electrophysiology catheter (Figure 1) configured for use with a catheter having a balloon and a lumen extending longitudinally through the balloon (fully capable of being placed within a second catheter with the mentioned features), the balloon configured to sit in an ostium of a pulmonary vein (not positively claimed, still fully capable of being placed within said catheter), comprising: an elongated shaft defining a longitudinal axis of the catheter (12), the shaft including a proximal portion with a first flexibility configured for axial pushability (13 which is reinforced by material ) and a distal portion including a second flexibility configured for an indirect approach angle to the ostium (column 1 lines 17-20 which details the general placement of the device, where given the structure is identical it would be fully capable without any additional structural modification of , the second flexibility being greater than the first flexibility (column 4 lines 55-56), the elongated shaft configured for insertion through the lumen of the balloon (full capable of performing this intended use); a distal assembly including an elbow portion and a generally circular portion generally transverse to the longitudinal axis (see annotated Figure 3 below), the distal assembly configured for insertion through the lumen of the balloon (fully capable without any additional structural modification).

    PNG
    media_image1.png
    409
    522
    media_image1.png
    Greyscale

Drysen further discloses a plurality of ring electrodes situated on the generally circular portion (electrodes 26 as per Figures 4B and 5); a preformed elongated support member with shape memory extending through the distal assembly (element 24), the elongated support member being coextensive with the distal portion of the shaft and with the distal assembly (Figure 7 at 24 which is a cross sectional view of line 7-7 of Figure 3 which is part of the distal portion of the shaft), the support member includes a linear portion proximal of the generally circular portion configured to support the balloon for contact with the ostium (element 24 is linear in nature and is also proximal of the generally circular portion as per Figure 7), and wherein the distal assembly includes an outer tubing with a ring electrode (element 22 with ring electrodes 26), the outer tubing surrounding the preformed elongated support member (Figure 5 which shows tubing 22 around support 24), the outer tubing having a sidewall and a lead wire embedded in the sidewall (Figure 5 at 22 with lead 50), the sidewall having a recess with an exposed portion of the lead wire (Figure 5 near element 50 which shows an exposed portion that contacts the ring electrode 26), the ring electrode formed over the recess configured for electrical conduction with the exposed portion of the lead wire (electrode 26 connects to lead 50 at the exposed portion).
Drysen does not explicitly disclose the third flexibility being greater than the second, though it should be noted given the material choice and purpose it would almost certainly be more flexible. Given it is not explicitly mentioned. Koblish teaches a flexible catheter that has several zones of stiffness including: the shaft with a proximal portion with a first flexibility configured for axial pushability and a distal portion including a second flexibility configured for an indirect approach angle to the ostium, (Col. 6, lines 13-17; Col. 8, lines 24-28; Fig. 1, Fig. 5B, zone 124 of proximal portion 111 is stiffer than zone 123, read as distal portion; configured to limitations read as functional language and given limited patentable weight); the second flexibility being greater than the first flexibility, (Col. 6, lines 13-17; Fig. 2, Fig. 5B, zone 124 of proximal portion 111 is stiffer than zone 123, read as distal portion) the generally circular portion including a third flexibility greater than the second flexibility, (Col. 6, lines 13-17; Fig. 1, Fig. 5B, zone 122 and 121 of distal portion 112, read as circular portion, is more flexible than zone 123). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Drysen based on the teachings of Koblish to incorporate a first, second and third flexibility in order to enhance pushability, tracking and torsional strength of catheter (Koblish, Col. 8, lines 24-28).
Drysen is also silent on a plurality of single axis sensors. Esguerra teaches a lasso catheter that includes a plurality of single axis sensors situated in the generally circular portion; (Para. 0075; Fig. 34-35, single axis sensors 401A-C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Drysen based on the teachings of Esguerra to have incorporated single axis sensors in order to provide sensing location and/or position of the distal section (Esguerra, [0065]).
Regarding claim 6, Drysen discloses that the preformed support member (24) includes a proximal portion that extends through the shaft (Figure 7 which is a cross section along line 7-7 in Figure 3 which is part of the shaft).
Regarding claim 8, Drysen discloses that the proximal portion of the shaft includes a first diameter D1 (Figure 3, at the most proximal portion of 13), the distal portion of the shaft includes a second diameter D2 (Figure 3, at the end of 13 there is a tapered portion), and the generally circular portion of the distal assembly includes a third diameter D3 (Figure 3, the curved distal portion near 39), and D1 > D2 > D3 (Figure 3).
Regarding claim 9, Drysen discloses that the elbow portion of the distal assembly (near 38, Figure 3) includes a transition portion whose proximal end is configured with the diameter D2 and whose distal end is configured with the diameter D3 (Figure 3, the transition portion is akin to that previously shown part of Esguerra as per the previous annotated Figure 9).
Regarding claim 10, Drysen discloses the general relationship of D1>D2>D3 but is silent on the exact claimed sizing. Given the phrasing, D1, D2 and D3 can be read as an inner diameter, wherein D1 is 0.052 inches (Esguerra, [0057]), D2 is 0.022 inches, and it can be seen in Esguerra, Fig. 9 that the distal portion with D3 has a smaller outer diameter, and thus would have an inner diameter of 0.022 inches of less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Drysen/Esguerra combination to include the diameter of D1 ranging from about 0.030-0.040inches, D2 ranging from about 0.018-0.011 inches, and D3 is about 0.011 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Drysen discloses that the proximal portion of the shaft has a first length (13) and the distal portion of the shaft has a second length lesser than the first length (14, see also column 3 lines 63 through column 4 lines 3).
Regarding claim 18, Drysen discloses that the generally circular portion is configured for circumferential contact with tissue in a tubular region (Figure 3, which shows a generally circular portion, which is fully capable of being placed in a tubular region without any additional structural modification).
Claims 2-4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drysen, Koblish, and Esguerra, as applied to claim 22, and in further view of Imran et al. US Patent 5,478,330 (hereinafter Imran).
Regarding claims 2-4, Drysen is silent on there being a hypotube. Imran teaches a lasso catheter that has an elongated shaft including a hypotube with a lumen (element 236) where it is coextensive with the proximal portion of the shaft (column 9 lines 10-18 which details it extends from the handle through the entire proximal portion of the shaft to the distal end); given the broadness of the limitation element 213 can also be considered the hypotube. With the second interpretation, Imran also teaches a distal end of the preformed support member being received in the lumen of the hypotube (element 213). It would have been obvious to the skilled artisan before the effective filing date to utilize the hypotube as taught by Imran with the device of Drysen as predictable results would have ensued (housing of the support member).
Regarding claims 7 and 13, Drysen is silent on a second support member. Imran teaches a second support member coextensive with the proximal portion of the shaft (236 is a second support member which is attached to a first support member 237 which are both made of shape memory), where the second support member proximal of the preformed support member and extending through the shaft (members 236 and 237 as per Figure 24), the second support member including a distal end that is coupled to a proximal end of the preformed support member (elements 236-237 as per Figure 24). It would have been obvious to utilize a second support member as taught by Imran with the device of Drysen as predictable results would have ensued (controlling the amount that the shaft can flex/torque).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drysen, Koblish, and Esguerra, as applied to claim 22, and in further view of Helgeson et al. US Publication 2017/0274177 (hereinafter Helgeson).
Regarding claims 15-16, Drysen discloses the support member but is silent on the additional tapering form the proximal to the distal end within the elbow region. Helgeson teaches a shaping wire for a catheter that includes an elongated support member coextensive with the elbow portion of the distal assembly that includes a transition portion having a distal end with a smaller diameter and a proximal end with a larger diameter (Figure 6, element 28 which includes three distinct regions 28a-c which tapers at the elbow portion from larger at the proximal end to smaller near the distal end). It would have been obvious to the skilled artisan before the effective filing date to utilize the support member design as taught by Helgeson with the device of Drysen which aids in transmitting torque. 
Response to Arguments
Applicant’s arguments with respect to claim 22 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy any deficiencies in the prior art of record. 
Should the Applicant amend further in an upcoming response, it is highly recommended for convenience to simply underline new limitations instead of canceling the previous claim and adding a “new” claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794